Citation Nr: 0722153	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-18 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to an initial compensable rating for service-
connected hearing loss prior to September 20, 2004, and a 
rating in excess of 10 percent as of September 20, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active military service from June 1952 to May 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  In 
April 2003, the RO denied the veteran's claim for service 
connection for diabetes mellitus.  In November 2003, the RO 
granted service connection for bilateral hearing loss, 
evaluated as 0 percent disabling (noncompensable).  In 
February 2005, a 10 percent rating was assigned for hearing 
loss, effective from September 20, 2004.


FINDINGS OF FACT

1.  The appellant does not have diabetes mellitus as a result 
of his service. 

2.  Prior to September 20, 2004, the veteran is shown to have 
level II hearing in his left ear, and level II hearing in his 
right ear.   

3.  As of September 20, 2004, the veteran is shown to have 
level IV hearing in his left ear, and level III hearing in 
his right ear.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated by 
service, nor may diabetes mellitus be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).  

2.  Prior to September 20, 2004, the criteria for an initial 
compensable rating for service-connected bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 4.86, Diagnostic 
Code 6100 (2006).


3.  As of September 20, 2004, the criteria for a rating in 
excess of 10 percent for service-connected bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 4.86, Diagnostic 
Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran seeks service connection for diabetes mellitus.  
He argues that at the time of his separation from service, he 
was told that he was a borderline diabetic.  He states that 
he married shortly after separation from service, and that he 
did not seek medical attention because he did not feel sick.  
He asserts that he has had frequent urination and 
lightheadedness since his service, and that when he turned 65 
years old he finally went to see a doctor, at which time he 
was diagnosed with diabetes mellitus.  See Veteran's claim 
(VA Form 21-526), received in June 2001; "report of 
contact" (VA Form 119), dated in September 2004. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection also may be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  In addition, certain chronic diseases, including 
diabetes mellitus, may be presumed to have been incurred 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The veteran's service medical records are not available and 
may have been destroyed in the 1973 fire at the NPRC.  

The claims file includes "Morning Reports" (AF Form 183s) 
which note that the veteran was placed on some temporary duty 
assignments, and which do not appear to contain any relevant 
evidence.  

As for the post-service medical evidence, it consists of 
private treatment reports, dated between 2001 and 2004.  This 
evidence includes a statement from Alan W. Rubin, M.D., dated 
in May  2003, which notes that the veteran was diagnosed with 
diabetes in June 1998 after having an abnormal glucose level, 
and subsequently an abnormal hemoglobin A1c.  A statement 
from Dr. Rubin, dated in June 2004, notes that he has been 
treating the veteran for diabetes for the last six years.  

A statement from the veteran's wife, dated in September 2004, 
shows that she states that she met the veteran in 1956, 
shortly after his separation from service.  She states that 
the veteran told her that service physicians had told him 
that he was diabetic, and that "after some years" he began 
to have spells and lightheadedness, followed by frequent 
urination and thirst.   

The Board has determined that the claim must be denied.  The 
first medical evidence of diabetes mellitus is dated in 1998, 
and therefore comes approximately 41 years after service.  
This lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim.   See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Furthermore, there is no competent 
evidence showing that the veteran has diabetes mellitus that 
is related to his service.  As a final matter, the evidence 
is insufficient to show that diabetes mellitus was manifest 
to a compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  In summary, the 
Board finds that the evidence in favor of the claim is 
outweighed by the evidence against the claim.  The Board 
finds that the claim must be denied.

Although the veteran has asserted that his diabetes mellitus 
is related to his service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the Board has 
considered the veteran's lay assertions, and his wife's 
statement, they are not confirmed by any evidence 
contemporaneous to the veteran's service.  The veteran has 
stated that he was told that he was a borderline diabetic at 
the time he was separated from service, but hearsay medical 
evidence is not competent evidence.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  

In making this decision, the Board has considered the 
benefit-of-the-doubt-doctrine; but as the evidence is not 
equally balanced, in this regard, it does not apply.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

II.  Higher Initial Evaluation

The veteran asserts that a higher initial evaluation is 
warranted for his bilateral hearing loss.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

In November 2003, the RO granted service connection for 
bilateral hearing loss, evaluated as 0 percent disabling 
(noncompensable), with an effective date of June 15, 2001 for 
service connection (and the noncompensable rating).  The 
veteran appealed the issue of entitlement to an initial 
compensable evaluation.  In February 2005, the RO increased 
the veteran's evaluation to 10 percent, with an effective 
date of September 20, 2004 for the 10 percent rating.  Since 
this increase did not constitute a full grant of the benefit 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The veteran is appealing the original assignments of 
disability evaluations following an award of service 
connection.  In such a case, it is not the present level of 
disability which are of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The Board observes that in evaluating service-connected 
hearing impairment disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness. VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.   The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
See 38 C.F.R. §§ 4.85(b), 4.87.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately. See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this appeal.


A.  Prior to September 20, 2004

The claims file includes an audiological report from ENT 
Associates, dated June 4, 2001 (i.e., prior to the effective 
date for service connection), which contains only charted 
results.  This report notes that the veteran's hearing was 
within normal limits to 2,000 Hz., dropping to moderate to 
profound hearing loss bilaterally, and that speech 
recognition ability was 84 percent, bilaterally.  The report 
also notes high frequency sensorineural hearing loss.  

An audiological examination report from Sherrie Houglin, 
Au.D./the Christensen Hearing Center, dated in December 2003.  
This report notes that the veteran reported that he had 
difficulty hearing, and distinguishing speech sounds.  The 
report contains audiometric findings that revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
20
50
60
LEFT
N/A
30
35
60
60

These results show an average decibel loss of 37.5 in the 
right ear and 46.25 in the left ear.  Speech recognition 
ability was 86 percent in the right ear, and 88 percent in 
the left ear.  

The Board first notes that although the RO apparently 
interpreted the charted results in the June 2001 report in 
order to obtain decibel losses in it November 2003 rating 
decision, such an interpretation is not permitted.  See Kelly 
v. Brown, 7 Vet. App. 471, 474 (1995); Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  With regard to the December 2003 test 
results, these test results show that the veteran's hearing 
in the left ear is consistent with level II hearing, and that 
the hearing in the veteran's right ear is consistent with 
level II hearing.  See 38 C.F.R. § 4.85.  As such, a 
compensable rating is not warranted.  Id., Tables VI and VII.  
The Board further points out that, even if it had accepted 
the RO's interpretation of the test results from the June 
2001 audiometric report, that the outcome would be unchanged, 
i.e., the use of the RO's interpretation of the results does 
not show that the criteria for a compensable rating have been 
met.  Accordingly, the Board finds that the preponderance of 
the evidence is against the claim, and the claim must be 
denied.

B.  As of September 20, 2004

The only audiometric findings for the time period in issue 
are in an audiological examination report from Sherrie 
Houglin, Au.D./the Christensen Hearing Center, dated in 
September 2004, which indicate that the examination was 
performed on September 20, 2004.  This report notes that the 
veteran reported that he had difficulty understanding words, 
telephone, radio and background noise, when someone is not 
facing him, and when several people are talking.  He said 
that his symptoms were affecting his ability to perform his 
job because it was difficult to understand speech on the 
telephone, but he denied losing any time from work due to his 
symptoms.  The report contains audiometric findings that 
revealed pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
45
55
60
LEFT
N/A
30
40
55
60

These results show an average decibel loss of 46.25, 
bilaterally.  Speech recognition ability was 80 percent in 
the right ear, and 74 percent in the left ear.  The report 
notes mild to moderate sensorineural hearing loss.  

The aforementioned test results show that the veteran's 
hearing in the left ear is consistent with level IV hearing, 
and the right ear is consistent with level III hearing.  See 
38 C.F.R. § 4.85.  As such, a rating in excess of 10 percent 
is not warranted.  Id., Tables VI and VII.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and the claim must be denied.



C. Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

In July 2001 (service connection for hearing loss), November 
2002 (service connection for diabetes mellitus), and December 
2003 (service connection for diabetes mellitus), the RO sent 
the veteran notice letters (hereinafter "VCAA notification 
letters") that informed him of the type of information and 
evidence necessary to support his claims.  The RO's letters 
informed the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the veteran to 
provide additional evidence in support of his claims.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  The July 2001 and November 2002 letters 
were sent to the veteran prior to the issuance of the RO's 
April 2003 and November 2003 decisions that are the bases for 
this appeal.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With regard to the claim for service connection for diabetes 
mellitus, the November 2002 and December 2003 VCAA letters 
did not provide the appellant with notice of the potential 
disability ratings for diabetes mellitus, or laws regarding 
an effective date for any grant of service connection.  
However, since the claim for service connection for diabetes 
is denied, no disability rating or effective date will be 
assigned; and any defect with respect to the content of the 
notice requirement was non-prejudicial.  Therefore, VA's duty 
to notify the appellant has been satisfied.

With regard to the claim for a higher initial evaluation for 
bilateral hearing loss, the Court, in Dingess, also stated 
the following:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id. at 491.

Furthermore, the Court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the veteran 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  Service connection 
was granted in November 2003, a disability rating was 
assigned, and an effective date was established (the RO 
subsequently increased the veteran's disability rating).  
Therefore the veteran's claim was substantiated as of 
November 2003.  Any error in failing to provide §5103(a) 
notice could not be prejudicial to the veteran because the 
purpose of §5103(a) notice is to provide notice of what is 
required for the veteran to substantiate his claim, and here, 
his claim has been substantiated.  See Id. (holding that the 
Board does not commit prejudicial error in concluding that a 
VCAA-notice letter complied with § 5103(a) and § 3.159(b), 
where a claim for service connection has been substantiated, 
because such notice is not required).  

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.  VA satisfied these duties by 
issuance of complying rating decision in November 2003, the 
April 2004 statement of the case, the February 2005 rating 
decision, and the February 2005 supplemental statement of the 
case.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the veteran's service medical records are not available and 
may have been destroyed in the 1973 fire at the NPRC.  Under 
such circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the SMRs.  Jolley v. Derwinski, 1 Vet. App. 37, 
39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 
(1992).  The Board is also under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  However, 
the Court has rejected the argument that there should be an 
"adverse presumption" against VA where service medical 
records have been lost or destroyed while in the Government's 
control, including records destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC).  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005).

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
Prior to issuing its decision, the RO requested the National 
Personnel Records Center (NPRC) to obtain the veteran's 
service and service medical records.  In February 2003, and 
January 2005, the NPRC reported that the veteran's records 
could not be found. In December 2003, the RO contacted the 
veteran and requested that he provide any service medical 
records, post-service medical records, or other information 
which may be helpful to his claim.  In that letter, the 
veteran was notified that a wide variety of information from 
alternative sources may be relevant, including, but not 
limited to, prescription and insurance records, lay 
statements, and employment physicals.  Furthermore, "Morning 
Reports" (AF Form 183's) have been obtained and are 
associated with the claims file.  Finally, with regard to the 
veteran's missing service medical records, the Board notes 
that the veteran has not asserted that he was ever treated 
for diabetes mellitus during his service, other than being 
told that he was "borderline diabetic" upon separation from 
service.  Therefore, the Board finds that the RO has 
satisfied its duty to assist under Cuevas v. Principi, 3 Vet. 
App. 543, 548 (1992).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service medical records, 
and has obtained VA and non-VA medical records.  The veteran 
has been afforded examinations for his hearing loss.  With 
regard to the claim for service connection for diabetes 
mellitus, although the veteran has not been afforded an 
examination, and an etiological opinion has not been 
obtained, the Board finds that the evidence, discussed supra, 
warrants the conclusion that a remand for an examination and 
an etiological opinion is not necessary to decide the claim.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2006); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  Specifically, there is no evidence of treatment for 
this condition during service, the first medical evidence of 
this condition is dated in 1998, many years after separation 
from service, and the claims file does not include any 
competent evidence to show that diabetes mellitus is related 
to the veteran's service, or that it was manifest to a 
compensable degree within one year of separation from 
service.  The Board concludes, therefore, that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for diabetes mellitus is denied.  

Prior to September 20, 2004, an initial compensable rating 
for service-connected hearing loss is denied.  

As of September 20, 2004, a rating in excess of 10 percent 
for service-connected hearing loss is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


